Citation Nr: 0844347	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-30 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left knee 
disability. 

2.  Entitlement to service connection for a chronic 
disability exhibited by back pain.



ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1985 to July 
2005.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, inter alia denied 
entitlement to service connection for left knee disability 
and a disability exhibited by back pain.  Along with these 
claims, the veteran filed his application for a cervical 
spine disability, and was granted service connection.      


FINDINGS OF FACT

1.  Resolving all doubt in the veteran's favor, left knee, 
internal derangement of medial meniscus, post-surgery, had 
its onset in service.

2.  There is no competent evidence of a chronic disability 
exhibited by back pain.


CONCLUSIONS OF LAW

1.  Left knee, internal derangement of medial meniscus, 
status post-surgery was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  A chronic disability exhibited by back pain was not 
incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14 (2008).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a correspondence dated September 2006, the agency of 
original jurisdiction (AOJ) notified the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  He 
was further notified of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated.  The duty to assist has been fulfilled.

Service Connection for Left Knee Disability

The veteran seeks service connection for left knee, internal 
derangement of medial meniscus, status post-surgery, which he 
contends resulted from a basketball injury while in-service.  
He also states that his left knee was aggravated by the wear 
and tear from going up and down ladders while working as a 
boiler technician in the Navy, and during physical readiness 
training.  In order to establish direct service connection, 
three elements must be satisfied.  There must be medical 
evidence of a current disability; medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence linking the current disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The veteran was afforded a VA examination in December 2006, 
where the examiner noted left knee, internal derangement of 
medial meniscus, status post-surgery.  The veteran was 
encouraged to increase his activity as tolerated with regards 
to his left knee.  Thus, there is medical evidence of a 
current disability.

The next element for consideration is that there must be 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  The veteran's service treatment records 
from July 1985 to June 2005 have been associated with his 
claim.  His records reflect that in November 2004, the 
veteran reported injuring his left knee two months prior 
while playing basketball.  He stated his knee "snapped 
back" or twisted.  Since that time he noted that his knee 
hurt when extended and the pain increased at night.  The 
physician noted slight swelling and discomfort.  No diagnosis 
was made at that time.

Upon discharge from service, the veteran continued to 
experience pain and trouble with prolonged activity with his 
left knee.  He sought additional treatment in December 2005, 
February 2006 and March 2006.  Finally, in March 2006 a MRI 
(magnetic resonance imaging)  was ordered to rule-out a 
medial meniscus tear to the left knee.  At that time, the 
possibility of surgery was discussed.  In September 2006 the 
veteran underwent left knee partial medial meniscetomy.     

The Board notes that the veteran served on active duty for 
more than twenty years, and filed his claim for service 
connection for left knee, internal derangement of medial 
meniscus, post-surgery within one year of service discharge.  
Not only did the veteran seek treatment during service, he 
has continually treated for this disability since discharge.  
Evidence of continuity of symptomatology is permitted to 
support a finding of service connection.  See 38 C.F.R. 
§ 3.303.  The veteran's contentions that his knee pathology 
has been present since service are credible.  Resolving all 
doubt in the veteran's favor, service connection for left 
knee, internal derangement of medial meniscus, post-surgery 
is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Service Connection for a Chronic Disability Exhibited by Back 
Pain

The veteran seeks service connection for a disability 
exhibited by back pain, which he contends was caused by 
removing and replacing 200 pound boiler doors in-service.  He 
also claims his back condition is distinct from his service-
connected cervical spine disability.  Again, direct service 
connection requires medical evidence of a current disability; 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence 
linking the current disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999). 

In December 2006, the veteran underwent a VA physical 
examination, but was not diagnosed with a disability.  He 
reported having pain in his upper and lower back along his 
spine if he sits too long.  On examination, the veteran's 
back was nontender and range of motion was within normal 
limits.  The veteran's thoracic, thoracolumbar and 
lumbosacral spine showed no abnormalities.  The examiner 
noted diffuse joints pains, which were not disabling and did 
not preclude the veteran from normal activities.

It should be noted that pain, is a symptom of a condition, 
and not a disability in which service-connection may be 
awarded.  There is no other medical evidence of record 
indicating that the veteran was diagnosed with any disability 
involving his back.  In the absence of an underlying 
pathology, service connection may not be granted.  See 
Sanchez-Benitz v. West, 13 Vet. App. 282, 285 (1999).   

The veteran has submitted copies of various portions of his 
service treatment records as proof that he has a back 
disability.  His service treatment records from July 1985 to 
June 2005 have been reviewed, along with the pages he sent.  
He specifically refers to a November 1998 treatment record 
where he reported a pulling sensation in his shoulders and 
difficulty moving his neck after lifting a large door.  As 
previously stated, service connection for cervical spine 
disability has been addressed and arthritis of the cervical 
spine has been granted.  The Board may not evaluate the same 
manifestations of symptoms of a disability under various 
diagnoses.  This would be pyramiding and must be avoided.  
See 38 C.F.R. § 4.14.  



However, this treatment incident does not involve an injury 
or complaints of back pain.  The veteran's remaining service 
treatment records are completely void of any reference to 
chronic disability exhibited by back pain.  Regardless of 
this fact, since there is no diagnosed disability service 
connection is unwarranted.  In the absence of proof of the 
presently claimed disability, there can be no valid claim for 
service connection.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran has a chronic disability exhibited 
by back pain that is causally related to his service.  Thus, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Service connection for a chronic disability 
exhibited by back pain is unwarranted.  


ORDER

Service connection for left knee, internal derangement of 
medial meniscus, post-surgery is granted.

Service connection for a chronic disability exhibited by back 
pain is denied.




____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


